DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Olsen on July 20, 2021.

The application has been amended as follows: 
1.      (Currently Amended) A sensor device, comprising: 
a substrate, 
a first flow path defined on the substrate adapted to receive a liquid; 
a second flow path defined on the substrate which branches from the first flow path at a junction so as to receive the liquid in operation; 
a reference electrode located in the second flow path; 
a set of electrodes located in the first flow path, wherein the set of electrodes comprises: 
a pair of pH generation electrodes, wherein the pair of pH generation electrodes include a pH generation working electrode and a pH generation counter electrode; 
a pH sensing electrode, wherein the pH sensing electrode is placed between the pair of pH generation electrodes; and
so as to be subjected to a change in pH of a portion of the liquid, as caused by the pH generation electrodes, said detection electrode being otherwise able to produce, together with the reference electrode, a signal indicative of the presence of chemical species in said liquid portion, and 
a controller; 
wherein: 
the set of electrodes is arranged along the first flow path, the pH sensing electrode arranged so as to be subjected to a change in pH of the portion of the liquid on the first flow path; and 
the controller is configured to apply a voltage across said pH generation electrodes based on a signal obtained via the pH sensing electrode and the reference electrode, so as to modify a pH of the liquid at the pH generation working electrode and the pH generation counter electrode; and 
the controller is further configured to receive a signal obtained via the detection electrode and the reference electrode to detect said chemical species.

5.      (Currently Amended) The sensor device according to claim 1, wherein 
the sensor device comprises one or more additional detection electrodes, wherein each of the one or more additional detection electrode is arranged in the first flow path defined on the substrate, so as to be able to produce a signal indicative of the presence of chemical species in a liquid on said first flow path, the controller being 
REASONS FOR ALLOWANCE
Claims 1, 3-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “a first flow path defined on the substrate adapted to receive the liquid; a second flow path defined on the substrate which branches from the first flow path at a junction so as to receive the liquid in operation; a reference electrode located in the second flow path; a set of electrodes located in the first flow path, wherein the set of electrodes comprises: a pair of pH generation electrodes, wherein the pair of pH generation electrodes include a pH generation working electrode and a pH generation counter electrode; a pH sensing electrode, wherein the pH sensing electrode is placed between the pair of pH generation electrodes; and a detection electrode placed, as part of said set of electrodes, between the pH generation electrodes” in amended claim 1 is not obvious over the prior art.  The pertinent art, Sivan (U.S. Patent Pub. 2009/0205974) teaches a device 10 (Fig. 1a), comprising: a substrate (Fig. 3: SPR chip), a flow path ([0113] lines 1-6: flow chamber 13), a reference electrode (Fig. 1a: reference electrode 16), a set of electrodes including a pair of pH generation electrodes (Fig. 1a: electrode 12, counter electrode 14); a pH sensing electrode; and a detection electrode (Fig. 1a: pH sensors 15); and a controller (Fig. 1a: controller 25), but does not teach a first flow path defined on the substrate adapted to receive the liquid; a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                      

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795